Citation Nr: 1745147	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for adjustment disorder with depressed mood. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected adjustment disorder with depressed mood prior to December 3, 2010.


REPRESENTATION

Appellant represented by:	Patrick Cornelius, Agent


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which denied the issue on appeal. In October 2014, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). In a subsequent rating decision dated June 2017, the RO granted an increased rating of 50 percent for adjustment disorder with depressed mood, effective April 12, 2017, and granted TDIU effective December 3, 2010.

As discussed below, the issue of TDIU due to adjustment disorder is considered part of the claim for benefits for the underlying disability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1. Prior to April 12, 2017, the Veteran's adjustment disorder with depressed mood was manifest by occupational and social impairment with an occasional degrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depression, lack of interest and motivation, and isolation.

2. Since April 12, 2017, the Veteran's adjustment disorder with depressed mood has been manifest by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.

3. Prior to December 3, 2010, the evidence of record did not show that the Veteran was unable to obtain substantially gainful employment due to his service-connected adjustment disorder with depressed mood, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).


CONCLUSIONS OF LAW

1. Prior to April 12, 2107, the criteria for a rating of 30 percent, but no higher, were met for adjustment disorder with depressed mood. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2016).

2. Since April 12, 2107, the criteria for a rating in excess of 50 percent have not been met for adjustment disorder with depressed mood. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2016).

3. Prior to December 3, 2010, the criteria for entitlement to a TDIU were not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated September 2008. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

The Veteran's adjustment disorder with depressed mood is currently rated 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440, and prior to April 12, 2017, it was rated 10 percent under the same Diagnostic Code. Under Diagnostic Code 9440, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. ). 38 C.F.R. § 4.130, Diagnostic Code 9440. 

A 30 percent rating is warranted for occupational and social impairment with an occasional degrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV"). A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. As the Veteran's claim was certified to the Board prior to this date in May 2012, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.

The Veteran contends that his service connected adjustment disorder with depressed mood is more severe than reflected by the assigned disability ratings. In his notice of disagreement, the Veteran asserts that his adjustment disorder with depressed mood is more characterized by a 50 percent evaluation. 

An examination dated April 2008 by private physician J.L. details the Veteran suffered from severe memory and concentration defects, fatigue, and depression with non-reactive suicidal ideation. He further found the Veteran to avoid social interaction. The physician estimated his GAF to be 50, and further estimated the Veteran's future GAF to be between 45 and 55 over the next twelve months. 

Another private examination dated October 2008 found the Veteran to suffer from slight restriction of daily activities, moderate difficulty in maintaining social function, moderate difficulty maintaining concentration, and one or two episodes of decompositions which cause exacerbation in symptoms. 

A VA examination dated January 2009 records the Veteran reporting no suicidal thoughts but feeling depressed because of his inability to do the physical activities he used to. The Veteran further reported having a good relationship with his wife and children and denied hallucinations and delusions. The examiner found him to have normal attention, memory, and judgment. The Veteran was not found to have any occupational and social impairment or symptoms that were transient or mild as a result of his mental disorder. Finally, the examiner further found him to have a GAF score of 75 and found that his mental disorder symptoms were controlled by continuous medication. 

A VA examination dated April 2010 found the Veteran suffered from lack of interest and depression weekly to daily at a relatively mild severity for an indeterminate period. He noted a good relationship with his wife. The examiner found he was fully oriented, well-groomed, with no thought or communication impairment. The Veteran had normal attention, memory, and judgment, and denied suicidal thoughts. The examiner found the Veteran to have a GAF score of 75, and he concluded that the Veteran's adjustment disorder did not interfere significantly with current occupational and social functioning.  

A VA examination dated April 12, 2017 found the Veteran to have depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner opined that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA medical treatment notes detail the Veteran seeking ongoing treatment for depression, describing his lack of motivation to work and socialize, and seeking counseling. An October 2008 treatment note records the Veteran as depressed but interacting with others. His GAF score was recorded as 57. A January 2009 treatment note describes the Veteran as having little motivation, low mood, no suicidal thoughts, and a GAF score of 55. A November 2009 treatment note records the Veteran reporting that he has "more good days than bad", with depressed mood, insomnia, and low energy. The physician noted a GAF score of 56. A July 2010 treatment note records the Veteran as well groomed, able to maintain a good relationship with his children, with normal memory and no suicidal thoughts. The physician found he had a GAF score of 60. A November 2010 treatment note details the Veteran's contentions that he had become more depressed, withdrawn, and experienced anhedonia. He continued to describe a good relationship with his wife and lack of suicidal thoughts. The physician found him to have a GAF score of 50. A January 2011 treatment note detailed the Veteran as being well-groomed and having a "lifted mood". The physician found him to have a GAF score of 56 at that time. A treatment note dated September 2011 records the Veteran's contentions that he was beginning to forget birthdays and was bothered by large crowds. The physician found him to have a GAF score of 57.  

Social Security Administration records note the Veteran's continual depression as a result of his physical limitations. 

The Veteran submitted a lay statement from his wife which detailed the Veteran's insomnia, bad mood, isolation from social activities, and depression. 

Upon careful review of the evidence, the Board finds that the preponderance of the evidence supports a rating of 30 percent, and no higher, for the Veteran's chronic adjustment disorder with depressed mood prior to April 12, 2017.

As reflected in the VA examination reports and the VA medical treatment notes, prior to April 12, 2017 the Veteran consistently reported occupational and social impairment and symptoms of depressed mood, anxiety concerning crowds and socialization, chronic sleep impairment, and mild memory loss such as forgetting his family's birth dates. The Veteran also consistently was noted to be well-groomed, able to easily converse with the examiners or physicians, and able to handle his own self-care and finances. During the initial appeal period, VA treatment notes assigned a GAF score which fluctuated between 50 and 60, while VA examiners consistently assigned a GAF score of 75. While the Board notes that a GAF score of 75 usually indicates that symptoms are transient and controlled by medication, the Veteran's VA treatment notes, which are numerous and report continual symptoms throughout the appeal period, give a more accurate reporting of the Veteran's moderate symptoms. While the Board acknowledges that the Veteran might have had brief periods of exacerbated symptoms during the period prior to April 12, 2017, as a whole, the evidence of record indicates that his condition more nearly approximated the level of symptomatology associated with a 30 percent disability rating. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration). Thus, while the VA examination reports and treatment records dated prior to April 12, 2107 document symptoms such as depressed mood, anxiety, sleep disturbance, and a lack of motivation, the evidence of record weighs against a finding that the Veteran's symptoms during this period rose to the level of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9440.

The Board further finds that the preponderance of the evidence is against assigning a rating higher than 50 percent for the Veteran's chronic adjustment disorder on and after April 12, 2017. As reflected in the April 2017 VA examination report, the symptoms that actively applied to the Veteran's diagnoses were depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood. The Veteran was spending more time in pain as a result of his other service-connected injuries, which was noted to have increased his depression. However, the Veteran positively characterized his relationship with his wife, and he denied suicidal ideations at the April 2017 examination and all previous examinations. He also denied hallucinations. Furthermore, the Veteran was cooperative, neatly groomed, and casually dressed. He maintained good rapport and eye contact, and his speech was within normal limits. The examiner opined that his condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The evidence of record weighs against a finding that the Veteran's disability has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time on or after April 12, 2017. Specifically, the record does not reflect symptoms such as suicidal ideations; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9440. For the reasons set forth above, when considering the severity, frequency, and duration of the Veteran's symptoms, the Board concludes that they do not rise to a level sufficient to warrant a disability rating of 70 percent or higher.

The Board acknowledges that the symptoms enumerated under the schedule for rating mental disorders are not dispositive. See Mauerhan, 16 Vet. App. 436. Nevertheless, a review of the evidence of record shows that for the period before April 12, 2017, the Veteran's chronic adjustment disorder caused, at most, moderate symptoms of occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, disturbances in motivation and mood, and sleep impairment. For the period on and after April 12, 2017, the Veteran's chronic adjustment disorder caused, at most, occupational and social impairment with reduced reliability and productivity. See 38 C.F.R. § 4.130, Diagnostic Code 9440. Thus, the Board finds that the 30 percent evaluation herein assigned prior to April 12, 2017, and the 50 percent evaluation currently assigned from April 12, 2017 adequately addresses any impairment that the Veteran has experienced due to chronic adjustment disorder for the appeal period. 

Finally, the Board has considered the Veteran's and his wife's statements describing his symptoms. The Veteran is certainly competent to describe his observations, and the Board does not doubt that the Veteran's chronic adjustment disorder has had an impact on his daily functioning. In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive. Further, as indicated above, the objective medical findings do not support a rating higher than 30 percent for the Veteran's chronic adjustment disorder prior to April 12, 2017, nor do they support a rating in excess of 50 percent thereafter.

In summary, the Board finds that the evidence of record supports a rating of 30 percent, but no higher, for the Veteran's service-connected adjustment disorder with depressed mood prior to April 12, 2017, and a rating of no higher than the currently assigned 50 percent for the Veteran's service connected adjustment disorder since April 12, 2017.  

III. TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455. 

The Board notes the Veteran did not originally claim entitlement to a TDIU. Rather, at his October 2008 and January 2009 VA examinations, the examiner opined that work would be difficult for the Veteran as a consequence of his adjustment disorder with depressed mood. During his October 2008 VA examination, the Veteran reported he was not presently employed and had been unemployed since 2006. Pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), indicating that a claim for increase for a disability may include a claim for TDIU if alleged or raised by the record, the Board inferred a claim for TDIU. As noted above, in a supplemental statement of the case the RO granted TDIU effective December 3, 2010, based upon the Veteran's service connected disabilities considered together. 

Prior to December 3, 2010, the Veteran was service connected for adjustment disorder with depressed mood herein rated 30 percent disabling, L5-S1 HNP discectomy rated 20 percent disabling, cervical spine herniated nucleus pulposus and spondylosis rated 20 percent disabling, left shoulder degenerative changes rated 10 percent disabling, right clavicle with AC arthritis rated 10 percent disabling, hiatal hernia rated 10 percent disabling, radiculopathy of the left lower extremity rated 10 percent disabling, fractures of the right 4th and 5th metacarpal rated 0 percent disabling, bilateral hearing loss rated 0 percent disabling, and radiculopathy of the right lower extremity rated 0 percent disabling. Thus, prior to December 3, 2010, the Veteran's total combined disability rating was 70 percent. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 (2016)). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

Upon review of the record, the Board finds that the evidence of record is insufficient to show that, prior to December 3, 2010, the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected adjustment disorder with depressed mood. 

An April 2008 examination from private physician J.L describes that the Veteran was no longer able to work and had not been able to work since 2006. As rationale, the examiner cited both physical and secondary psychiatric problems. The examiner did not specify which of the Veteran's disabilities caused his inability to work, and did not opine specifically concerning the impact of the Veteran's service connected adjustment disorder with depressed mood on his ability to work. At another private examination in October 2008, the examiner was unable to determine if the Veteran suffered from moderate or marked limitations on his ability to work. The examiner stated that the Veteran's work limitations varied depending on the pain level he experienced as his pain affected his depression. The examiner opined that the Veteran's depression made it difficult to function in a work setting but did not find that the Veteran was unable to secure or maintain employment solely because of his psychiatric disorder. At a VA examination dated January 2009, the examiner found the Veteran was not unable to obtain or maintain gainful employment. As rationale for her opinion, the examiner focused on the Veteran's other service-connected disabilities; she gave no opinion concerning the Veteran's ability to work as a result of his claimed adjustment disorder with depressed mood. The Veteran self-reported that he was unemployed since 2006 because he was unable to physically continue employment. He did not specifically mention his psychiatric disorder as a contributing factor in his unemployment.  

In finding that the Veteran's service-connected adjustment disorder with depressed mood did not cause him to be unemployable prior to December 3, 2010, the Board has considered the lay statements from the Veteran and his wife, all submitted in support of the Veteran's claim, indicating in pertinent part complaints of his mental condition and inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Although the Board finds that prior to December 3, 2010, the Veteran did indeed have some impairment due to his service-connected adjustment disorder with depressed mood, such a level of impairment is recognized by the rating assigned during that time. In reaching this conclusion, the Board notes that to the extent the evidence of record suggests that the Veteran may have been unable to work prior to December 3, 2010, that finding was based on consideration of all of his service-connected disabilities, not solely his adjustment disorder-the disability for which a higher rating was sought, and the basis for Board's assumption of jurisdiction of the Rice TDIU. Thus, for the purpose of this analysis under Rice, any finding that the Veteran may have been unemployable prior to December 3, 2010 at least in part due to other disabilities is simply not relevant.

Based on the above, the Board finds that the preponderance of the probative evidence indicates that prior to December 3, 2010, the Veteran's service connected adjustment disorder with depressed mood did not render him incapable of employment. Thus, while the record shows some limitation of the Veteran's ability to work due to this disability, there is no showing of unemployability upon which a grant of TDIU can be based. Therefore, TDIU is not warranted prior to December 3, 2010; the claim is denied.


ORDER

Prior to April 12, 2017, entitlement to an increased rating of 30 percent, but no higher, for adjustment disorder with depressed mood is granted, subject to the legal authority governing the payment of compensation.

Since April 12, 2017, entitlement to rating in excess of 50 percent for adjustment disorder with depressed mood is denied.

Entitlement to a total rating based on individual unemployability (TDIU) prior to December 3, 2010 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


